PER CURIAM.
Appellant pled no contest to a charge of lewd and lascivious conduct, a second degree felony, in exchange for two years of community control. He contests two conditions of his community control because they were not orally announced at sentencing, and, appellant argues, they are not standard conditions of community control pursuant to section 948.03, Florida Statutes. Those conditions require appellant to maintain an hourly accounting of all activities in a daily log to be submitted to his community control officer on request (condition # 13), and to bear the expense of drug testing and substance abuse treatment (condition # 15).
This court has previously addressed both of these conditions and determined they are not standard conditions under section 948.-03, Florida Statutes. See Vincent v. State, 600 So.2d 1292 (Fla. 1st DCA 1992); Cumbie v. State, 597 So.2d 946 (Fla. 1st DCA 1992); accord Evans v. State, 605 So.2d 1016 (Fla. 1st DCA 1992). Therefore, because conditions 13 and 15 were not orally announced at sentencing, they are hereby stricken from the community control order. The sentence on appeal is otherwise affirmed.
JOANOS, BARFIELD and MINER, JJ., concur.